Petition by defendant (Corazón Ngo, M.D.) for discretionary review pursuant to G.S. 7A-31 and Appellate Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals allowed 19 July 2001. Petition by defendant (Onslow County Hospital Authority) for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals allowed 19 July 2001.